UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1846



NATHANIEL H. CARTER,

                                               Plaintiff - Appellant,

          versus


OFFICER BIRCHFIELD; MARK R. HENRY, Officer,

                                              Defendants - Appellees,

          and


MARYLAND TRANSPORTATION POLICE AUTHORITY; J.
WATSON, Officer; OFFICER HOWELL; R. ANDERSON,
Cadet,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
1701-AMD)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Nathaniel H. Carter, Appellant Pro Se. Karen June Kruger, Gisele
Marie Mathews, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Carter v. Officer Birchfield, No. CA-96-1701-AMD

(D. Md. Apr. 28, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2